DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of JP2018-186685 on 10/01/2018 is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amores et al. (US 20200020333 hereinafter Amores) and further in 
Regarding claim 1 (and similarly 13 and 14), Amores teaches an image processing device (See at least: [0038] via “In some examples, the robot 105 uses the camera 238 to visually track the position of the user and/or the user device.”) comprising: 
a processor configured to acquire images captured in succession, execute first detection processing to detect a certain target from a central area in the acquired images (See at least: [0048] via “Additionally or alternatively, the example processes of FIGS. 5-8 may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information).”; [0033] via “To enable visual tracking of entities coming within the conversation distance 130, the example robot 130 is equipped with a camera 238 which supplies video to the video processing tools 224 of the dialogue manager 110. In some examples, the video processing tools 224 are capable of performing any number of video processing techniques including image recognition, image processing, motion detection, etc. The output of the video processing tools 224 are supplied to the single party and the multi-party dialogue handlers 204, 210 for usage in processing on-going conversations. For example, the robot 105 can rely on gestures (e.g., pointing) performed by a user with whom the robot 105 is conversing as needed to 
when (i) the certain target is not detected in the first detection processing or 
(ii) the certain target is detected in the first detection processing and a predetermined 
condition is satisfied, execute second detection processing to detect a change over time in another area other than the central area in the acquired image, 
and when the change over time in the another area is detected in the second 
detection processing, control a capturing direction of a camera to center a change 
portion in a certain imaging range of the camera, the change portion being a portion 
where the change has occurred (See at least: [0050]-[0051] via “However, before doing so, the multi-party dialogue processing algorithm 214 would cause the robot 105 to briefly disengage from the conversation with the user A via the user A device 115 (e.g., by emitting from the speaker 241 a statement such as, “Excuse me for one moment,” or by displaying a message on the user A device 115 that states, “Please excuse me while I attend to another user for a moment.”). The multi-party dialogue processing algorithm 214 could then cause the robot 105 to turn to the user B and indicate that assistance will be forthcoming shortly (e.g., by stating, “If you need assistance I will be with you shortly,” or “I will be with you shortly,” if the user B has already indicated a need for assistance via the user B device 120). In some examples, the dialogue manager 110 is structured to analyze the importance/criticality of the current topic being discussed in the conversations to determine which conversation shall be given priority. In some , 
but fails to teach wherein the second detection processing has a smaller processing load required per unit pixel in the image than that of the first detection processing.
However, Shibata teaches a second detection processing has a smaller processing load required per unit pixel in the image than that of a first detection processing (See at least: Fig. 2 item 32 “DSP”; [0040] via “Alternatively, control unit 60 may read signals from all the pixels of image sensor 30 and compress the obtained image using a predetermined image compression algorithm (for example, moving picture experts group (MPEG)), to reduce the number of pixels of the image data to be output. In either case, the number of pixels of the image data that DSP 32 outputs is smaller than the number of pixels of image data obtained when signals are read from all the pixels of image sensor 30.”; Fig. 4; [0047] via “FIG. 4 is a diagram illustrating 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Amores in view of Shibata to teach wherein the second 

Regarding claim 5, Amores teaches wherein the processor is configured to:
acquire images captured in succession by the camera, and
execute processing based on at least one of a detection result by the first detection processing or a detection result by the second detection processing (Refer at least to claim 1 for reasoning and rationale.).

Regarding claim 6, Amores teaches a robot comprising:
the image processing device according to claim 5; and
the camera (Refer at least to claim 1 for reasoning and rationale. Note: The claiming of “the camera” is redundant since it is already claimed in revised claim 1.).

Regarding claim 8, Amores teaches wherein: the processor is configured to determine whether the predetermined condition is satisfied, and
while detecting the certain target in the first detection processing, the capturing direction is controllable only when determination is made that the predetermined condition is satisfied (Refer at least to claim 1 for reasoning and rationale.).

Regarding claim 9, Amores teaches wherein:
the robot has a communication capability, and
predetermined condition is satisfied when the robot does not communicate with a target corresponding to the certain target (See at least: [0050]-[0051] via “However, before doing so, the multi-party dialogue processing algorithm 214 would cause the robot 105 to briefly disengage from the conversation with the user A via the user A device 115 (e.g., by emitting from the speaker 241 a statement such as, “Excuse me for one moment,” or by displaying a message on the user A device 115 that states, “Please excuse me while I attend to another user for a moment.”). The multi-party dialogue processing algorithm 214 could then cause the robot 105 to turn to the user B and indicate that assistance will be forthcoming shortly (e.g., by stating, “If you need assistance I will be with you shortly,” or “I will be with you shortly,” if the user B has already indicated a need for assistance via the user B device 120). In some examples, the dialogue manager 110 is structured to analyze the importance/criticality of the current topic being discussed in the conversations to determine which conversation shall be given priority. In some examples, the conversations are given priority based, at least in part, on the order in which the corresponding users entered the conversation distance or the order in which the conversations were initiated the robot 105. After the conversation with the user A device 115 has terminated, the example dialogue mode selector 216 can transfer processing of the conversation with the user B device 120 from the multi-party dialogue processing algorithm 214 to the single party dialogue processing algorithm 208 (provided that there are no other user devices engaging in on-going conversations with the robot 105 that are within the conversation distance 130 of the robot 105) (block 514). In some examples, the multi-party processing algorithm 214 can process the 

Regarding claim 11, Amores teaches when the processor determines that the predetermined condition is satisfied when a size of the certain target detected in the first detection processing is equal to or smaller than a threshold (Refer at least to claim 1 for reasoning and rationale. Note: The individual cannot be detected if the individual is not small enough to fit into the camera view for identification or big/close enough to be detected.).

Claims 2-4, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Amores in view of Shibata and further in view of Le Borgne et al. (US 20170100842 hereinafter Borgne). 

Regarding claim 2, modified Amores fails to teach wherein the processor is configured to detect the change over time in the another area based on feature points in the another area by execution of the second detection processing.
	However, Borgne teaches wherein the processor is configured to detect the change over time in the another area based on feature points in the another area by execution of the second detection processing (See at least: [0093] via “The watching stimulus position routine allows determining if the robot is already tracking a person or not. If yes, the process allows stopping the current tracking. If not, the process allows using the indication of the event position of the non-people stimulus by actuating head 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Amores in view of Bornge to teach wherein the processor is configured to detect the change over time in the another area based on feature points in the another area by execution of the second detection processing so that the image processing device can detect and focus on an individual when needed to talk and/or engage in communication. 

Regarding claim 3, modified Amores fails to teach wherein the processor is configured to detect the change over time in the another area based on a difference in the another area between the images captured in succession by execution of the second detection processing.
	However, Borgne teaches wherein the processor is configured to detect the change over time in the another area based on a difference in the another area between the images captured in succession by execution of the second detection processing (See at least: [0093] via “The watching stimulus position routine allows determining if the robot is already tracking a person or not. If yes, the process allows stopping the current tracking. If not, the process allows using the indication of the event position of the non-people stimulus by actuating head movement to then determine if a human is found in an area around the position of the event.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Amores in view of Bornge to teach wherein 

Regarding claim 4, modified Amores fails to teach wherein the certain target is a face of a person.
	However, Borgne teaches wherein the certain target is a face of a person (See at least: [0071] via “The 2D camera (32) is used to run face detection on the extracted object using the RGB image. The outputs of both 2D and 3D cameras are combined (34) in a fusion module and processed (36) to determine if an object extracted from the depth image is a human shape. In a preferred embodiment, a Kalman filter is used for processing the outputs of both cameras. When an object is validly detected as being a human, the object is added to a base of valid detections which will be tracked over time. The people perception detector generates people perception stimuli to be stored in the group of people perception stimuli in the stimuli database 204.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Amores in view of Borgne to teach wherein the certain target is a face of a person so that the image processing device can detect and focus on an individual when needed to talk and/or engage in communication. 

Regarding claim 12, modified Amores fails to teach a microphone, wherein the processor determines that the predetermined condition is satisfied when the microphone does not acquire sound continuously in a period from the certain target.
	However, Borgne teaches a microphone, wherein the processor determines that the predetermined condition is satisfied when the microphone does not acquire sound continuously in a period from the certain target (See at least: [0072] via “A sound detector 304 allows detecting sound around the robot using microphones able to sense sounds in its environment. Once a sound is detected, details on the sound are gathered, including for example level of energy, localization of the origin of the sound in order to provide a confidence parameter on the accuracy of the localization of the sound. The sound detector generates sound stimuli to be stored in the group of sound stimuli in the stimuli database 204.”; [0093] via “The watching stimulus position routine allows determining if the robot is already tracking a person or not. If yes, the process allows stopping the current tracking. If not, the process allows using the indication of the event position of the non-people stimulus by actuating head movement to then determine if a human is found in an area around the position of the event.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Amores in view of Borgne to teach a microphone, wherein the processor determines that the predetermined condition is satisfied when the microphone does not acquire sound continuously in a period from the certain target so that the image processing device can determine when to shift focus from an individual that does not one to communicate to be available to communicate with an individual that does.

Regarding claim 15 (and similarly 16 and 17), Amores teaches wherein the processor is further configured to:
(A) in a case in which the certain target is detected from the central area in the acquired images by the first detection processing, determine whether the predetermined condition is satisfied with respect to the certain target detected from the central area in the acquired images in the first detection processing (Refer at least to claim 1 for reasoning and rationale.),
(a) in a case in which it is determined that the predetermined condition is not satisfied with respect to the certain target detected from the central area in the acquired images, control the capturing direction of the camera to center the certain target in the certain imaging range of the camera, the camera capturing the acquired images (Refer at least to claim 1 for reasoning and rationale. Note: No change is needed when there is no need to switch to another individual),
(b) in a case in which it is determined that the predetermined condition is satisfied with respect to the certain target detected from the central area in the first detection processing, execute the second detection processing to detect the change over time in said another area other than the central area in the acquired image (Refer at least to claim 1 for reasoning and rationale.),
(b-i) in a case in which the change over time in said another area is detected by the second detection processing that is executed in (b), control the capturing direction of the camera to center the change portion 
(b-ii) in a case in which the change over time in said another area is not detected by the second detection processing that is executed in (b), maintain the capturing direction of the camera such that the certain target remains in the central area  (Refer at least to claim 1 for reasoning and rationale. Note: No change is needed when there is no need to switch to another individual); 

but fails to teach (B) in a case in which the certain target is not detected from the central area in the acquired images by the first detection processing, execute the second detection processing having the second processing load to detect the change over time in said another area other than the central area in the acquired image , (B-i) in a case in which the change over time in said another area is detected by the second detection processing that is executed in (B), control the capturing direction of the camera to center the change portion where the change has occurred in the certain imaging range of the camera, and	(B-ii) in a case in which the change over time in said another area is not detected by the second detection processing that is executed in (B), maintain the capturing direction of the camera.
	However, Borgne teaches (B) in a case in which the certain target is not detected from the central area in the acquired images by the first detection processing, execute the second detection processing having the second processing load to detect the change over time in said another area other than the central area in the acquired image 
(B-i) in a case in which the change over time in said another area is detected by the second detection processing that is executed in (B), control the capturing direction of the camera to center the change portion where the change has occurred in the certain imaging range of the camera (See at least: [0096] via “If a human is found 420, the process continues at step 422 by triggering the pseudo-stimulus Force-People to have the robot tracking the new person found, and the pseudo-stimuli Force-People is updated in the stimuli store with the data of the newly found human. Then, the process loops back to step 404.”), and	
(B-ii) in a case in which the change over time in said another area is not detected by the second detection processing that is executed in (B), maintain the capturing direction of the camera (See at least: [0097] via “If no human is found at step 420, the process continues at step 424 by determining if the robot was previously in a tracking activity. If yes, the process continues at step 425 by triggering the pseudo-stimulus Force-People to have the robot tracking the last person previously tracked. The pseudo-stimuli Force-People is added in the stimuli store with the data of the last tracked human. If the robot was not previously in a tracking activity, the process continues to step 426 to store the Reset-Head pseudo-stimulus in the stimuli store, and loops back to step 404.”).


Note: Claims 15-17 recite redundancies found in their respective independent claims. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amores in view of Shibata and further in view of Sanchez et al. (US 8818556 hereinafter Sanchez). 
Regarding claim 10, modified Amores fails to teach wherein the processor determines predetermined condition is satisfied when the certain target detected in the first detection processing does not face toward the robot.
	However, Sanzchez teaches wherein the processor determines that a predetermined condition is satisfied when the certain target detected in the first detection processing does not face toward the robot (See at least: Col. 4 lines 9-12 via “Other types of input may be combined, e.g., a user looking at the robot when talking to it may be interpreted differently than if the user is looking away from the robot (e.g., the user may not even be talking to the robot at all).”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Amores in view of Sanchez to teach wherein the processor determines that the predetermined condition is satisfied when the certain target detected in the first detection processing does not face toward the robot so that the image processing device can determine when to shift focus from an individual that does not one to communicate to be available to communicate with an individual that does. 

Response to Arguments
The Applicant’s arguments with respect to claims 1-6 and 8-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/HARRY Y OH/Primary Examiner, Art Unit 3666